Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/489,616 filed on 08/28/2019.  Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4, 7, 10, 11, 14, 17 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Yamane et al (JP 2011137496). This reference is cited in the IDS submitted on 08/28/2019.
Yamane et al show a speed reducer (Fig. 1), comprising: 
an input shaft (1); 
an output shaft (4); 
a plurality of gears (5, 6) rotatably supported on the output shaft; 
a shifter (8) mounted on the output shaft movably in an axial direction of the output shaft relatively to the output shaft so as to be capable of being selectively engaged with each of the plurality of gears, the shifter having a ring-shape to be fitted on the output shaft and being operable to couple an engagement gear, which is a gear 
a plurality of bushes (9) operable to press the shifter to move the shifter to the engagement gear and to thereby bring the shifter into engagement with the engagement gear; and 
a bush support (16, 16a) that supports the plurality of bushes, 
wherein: 
the shifter has an outer circumferential surface formed with an annular groove (8d) extending circumferentially of the shifter and being opened radially outward of the shifter; 
the plurality of bushes (9) are disposed in the annular groove (8d) and spaced circumferentially of the shifter, each of the plurality of bushes having a press surface to come into surface contact with the shifter and press the shifter in a direction parallel to the axial direction of the output shaft; and 
the bush support (16, 16a) supports the plurality of bushes (9) so as to allow each of the plurality of bushes to swing individually and relatively to the bush support at least in the direction parallel to the axial direction. 
As to claim 2, wherein the bush support (16, 16a) supports the plurality of bushes (9) so as to allow each bush to swing individually in any direction (Fig. 8). 
As to claim 3, wherein the bush support includes a plurality of bearings (14) coupled to the plurality of bushes, respectively, each of the bearings being a spherical plain bearing or a self-aligning bearing (para 0052). 

As to claim 8, wherein the press surface (9a) has corners that are rounded (Figs 7b and 8b). 
As to claim 9, wherein one of the opposition surface and the press surface is made of a steel material and the other is made of a non-ferrous metal (para 0051 indicates the pressing surface 9a of the bush 9 is formed a non-ferrous metal or resin material). 
As to claim 10, para 0053 indicates that the surface roughness is the surface roughness of the pressing surface 9a of the bush 9 and the opposing surface 8a of the shifter 8 at the time of pressing, and states that the surface roughness is more preferably 0.8a or less in arithmetic average roughness, and is even mover preferably as close to 0 as possible.
 Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HA DINH HO/Primary Examiner, Art Unit 3658